          Case 2:19-cv-01220-CCW Document 5 Filed 06/02/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA,                        )
ex rel., DIANA ZALDONIS,                         )       Civil Action No. 19-1220
                                                 )
                       Plaintiff,                )
                                                 )       FILED UNDER SEAL
               v.                                )       PURSUANT TO
                                                 )       31 U.S.C. § 3730(b)(2)
UNIVERSITY OF PITTSBURGH                         )
PHYSICIANS, UNIVERSITY OF                        )
PITTSBURGH OF THE                                )
COMMONWEALTH SYSTEM OF                           )
HIGHER EDUCATION D/B/A                           )
UNIVERSITY OF PITTSBURGH,                        )
                                                 )
                       Defendants.               )

            THE NOTICE BY THE UNITED STATES OF ITS ELECTION TO
                          DECLINE INTERVENTION

       Pursuant to the False Claims Act, 31 U.S.C. § 3730(b)(4)(B), the United States notifies the

Court of its decision not to intervene in this action.

       Although the United States declines to intervene, we respectfully refer the Court to

31 U.S.C. § 3730(b)(1), which allows the Relator to maintain the action in the name of the United

States, providing, however, that the “action may be dismissed only if the court and the Attorney

General give written consent to the dismissal and their reasons for consenting.” Id. Therefore, the

United States requests that, should either the Relator or the Defendants propose that this action be

dismissed, settled, or otherwise discontinued, this Court solicit the written consent of the United

States before ruling or granting its approval.

       Furthermore, pursuant to 31 U.S.C. § 3730(c)(3), the United States requests that all future

pleadings filed in this action be served upon the United States; the United States also requests that

Orders issued by the Court be sent to its counsel. The United States reserves its right to order any
            Case 2:19-cv-01220-CCW Document 5 Filed 06/02/20 Page 2 of 2




deposition transcripts, to intervene in this action, for good cause, at a later date, and to seek the

dismissal of the Relator’s action or claim.

       The United States also requests that it be served with all notices of appeal.

       Further, the United States requests that the Relator’s Complaint, this Notice, and the

attached proposed Order be unsealed. Finally, the United States requests that all other papers on

file in this action remain under seal because, in discussing the content and extent of the

investigation of the United States, such papers are provided by law to the Court alone for the sole

purpose of evaluating whether the seal and time for making an election to intervene should be

extended.

       A proposed Order accompanies this Notice.

Dated: June 2, 2020                                   Respectfully submitted,

                                                      SCOTT W. BRADY
                                                      United States Attorney


                                                      /s/ Adam Fischer
                                                      ADAM FISCHER
                                                      Assistant United States Attorney
                                                      Joseph F. Weis, Jr., U.S. Courthouse
                                                      700 Grant Street, Suite 4000
                                                      Pittsburgh, PA 15219
                                                      Tel.: (412) 894-7343
                                                      Fax: (412) 644-6995
                                                      Email: adam.fischer@usdoj.gov
                                                      PA ID No. 314548
